Citation Nr: 1333326	
Decision Date: 10/23/13    Archive Date: 10/24/13

DOCKET NO.  09-37 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an increased evaluation for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.
 
3.  Entitlement to an effective date earlier than August 15, 2008 for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active military duty from December 1965 to July 1969.  This matter comes to the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2009, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation, effective August 15, 2008.  

In August 2011, the RO denied service connection for hypertension and continued the 30 percent disability evaluation for PTSD.
 
In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In October 2011, the Board denied entitlement to an effective date earlier than August 15, 2008 for the grant of service connection for PTSD.

By way of an April 2013 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the October 2011 decision by the Board.

The issues of entitlement to service connection for hypertension and entitlement to an increased evaluation for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On March 30, 2004, the Veteran filed a claim for service connection for an emotional problem - combat.

2.  In a September 2004 rating decision, the RO denied service connection for an emotional problem.  The Veteran did not file a notice of disagreement (NOD).

3.  On August 15, 2008, the Veteran requested to reopen his claim of entitlement to service connection for emotional problem.

4.  A January 5, 2009 VA examination report provided a PTSD diagnosis linked to the Veteran's active service.

5.  On January 23, 2009, the RO granted service connection for PTSD based in part on the submission of relevant service personnel records that were in existence at the time of the prior RO decision; the RO assigned an effective date of August 15, 2008.


CONCLUSION OF LAW

The criteria for an effective date of March 30, 2004 for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.400 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

The Veteran's appeal arises from assignment of an effective date following the grant of service connection for PTSD.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records (STRs), service personnel records, and VA treatment records.  The Board has carefully reviewed such records and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

The Veteran also presented oral argument in support of the claim in a hearing before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with this regulation.  These two duties consist of: (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal and asked specific questions directed at identifying whether the Veteran met the criteria for an earlier effective date.  Testimony was elicited as to why the Veteran believes an earlier effective date is warranted.  In addition, the VLJ sought to identify any pertinent evidence not then of record that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor the Veteran's representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conducting of that Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate this claim based on the current record.

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

Generally, the effective date for an award based on an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a). 

If a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. 
§ 3.400(b)(2)(i). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a). 

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c) provides that notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(i)(3); see also Mayhue v. Shinseki, 24 Vet. App. 273 (2011). 

The Veteran asserts that he is entitled to an effective date of March 30, 2004, the date that he filed his initial claim for entitlement to service connection for an emotional problem.  He argues that combined with his service in Vietnam and his combat awards, including the CIB and Purple Heart, the RO should have developed his claim and provided him an examination at that time, which would have supported service connection for PTSD. 

The basic facts in this case are not in dispute.  As noted above, the original claim of entitlement to service connection for emotional problem - combat was received by the RO on March 30, 2004.  The Veteran's DD-214 was already of record and indicated that he served in Vietnam and had received a Combat Infantryman Badge (CIB) and a Purple Heart.  STRs associated with the record at that time were silent with respect to any psychiatric symptoms or diagnosis.  The Veteran sent in no additional information, to include any stressor statement or information regarding treatment for an emotional problem.  In September 2004, the RO denied the Veteran's claim, noting that the STRs were negative and that the Veteran had supplied no information regarding the condition, to include a diagnosis and/or information related to treatment of the condition.

The next document located in the claims file is a September 2006 request for copies of service medical records.

Thereafter, the next document in the claims file is the Veteran's August 15, 2008 request to reopen his previously denied claim of service connection for emotional problem (which he characterized as PTSD).  Included in that submission were stressor statements, service personnel records that indicated receipt of a CIB, and a contemporaneous newspaper article reporting that the Veteran's helmet was hit by gunfire in Vietnam. 

The RO granted service connection for PTSD in a January 2009 rating decision and assigned an effective date of August 15, 2008, the date of receipt of the Veteran's application to reopen his claim.  The RO noted that the Veteran's service personnel record pages showed receipt of the CIB and the Purple Heart and, therefore, conceded his alleged in-service stressors.  The RO also noted that the January 2009 VA examiner had diagnosed PTSD and provided a positive nexus opinion.

In October 2011, the Board denied the Veteran's claim for an earlier effective date for the grant of entitlement to service connection for PTSD.  The Veteran appealed the Board's decision to the Court, which, in an April 2013 Memorandum Decision, vacated the Board's October 2011 decision.  The matter was then remanded for compliance with the terms of the Memorandum Decision.

In the Memorandum Decision, the Court determined that the Board had misinterpreted 38 C.F.R. § 3.156(c)(1) when it found that the Veteran's newly submitted service personnel records were not relevant because they did not add new information to the record, but merely corroborated the receipt of a combat medal.  The Court further determined that the Board had failed to make the necessary determination of whether the January 2009 RO decision or the January 2009 VA examination report relied "all or in part" on the additional records as required by 38 C.F.R. § 3.156(c)(3).  Accordingly, the Court remanded this issue in order for the Board to consider whether an earlier effective date is warranted under the provisions of 38 C.F.R. § 3.156(c).

Based on the foregoing, the Board finds that the Veteran is entitled to an effective date of March 30, 2004, but no earlier, for the grant of entitlement to service connection for PTSD.  The RO's January 2009 grant of service connection could be construed, at least in part, to have been based upon the receipt of the additional service personnel records in August 2008.  The RO specifically acknowledged that "service personnel pages" showed the Veteran was in receipt of a CIB, thereby using those records to verify the Veteran's stressors.  Presumably, if the RO had relied on the DD 214, it would have listed that document as evidence considered.  Under 38 C.F.R. § 3.156(c), an award made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, shall be made effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later.  The date that VA originally received the Veteran's claim of entitlement to service connection for PTSD was August 30, 2004.  VA medical records dated from March 2005 to December 2008 contain diagnoses of PTSD, rule out PTSD, and history of PTSD.  These records indicate that the Veteran had received mental health treatment for his condition since at least 2003.  

In conclusion, when resolving all benefit of the doubt in favor of the Veteran, the evidence supports the assignment of an effective date of August 30, 2004, but no earlier, for the grant of service connection for PTSD.


ORDER

An effective date of March 30, 2004, but no earlier, for the grant of service connection for PTSD is granted.


REMAND

Regarding the claims for entitlement to service connection for hypertension and entitlement to an increased rating for service-connected PTSD, remand is required to provide the Veteran with a statement of the case (SOC).  When a notice of disagreement (NOD) has been filed, the RO must issue an SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (noting that the filing of an NOD initiates the appeal process and requires VA to issue an SOC).  In an August 2011 rating decision, the RO denied the Veteran's claims for entitlement to service connection for hypertension and entitlement to an increased rating for service-connected PTSD.  In a correspondence dated in November 2011, the Veteran indicated that he disagreed with the decisions regarding his hypertension and PTSD.  Because this disagreement was made within one year of the August 2011 rating decision, expressed disagreement with the rating decision, and indicated a desire to appeal the issues, it is a valid NOD.  See 38 C.F.R. §§ 20.201, 20.302 (2013).  The RO has not yet issued an SOC regarding these issues.  Thus, remand is required.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the claims for entitlement to service connection for hypertension and entitlement to an increased rating for service-connected PTSD.  These issues should not be certified to the Board unless a sufficient substantive appeal is submitted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


